UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-6259



JAMES L. JACK,

                                            Plaintiff - Appellant,

          versus


A. DAVID ROBINSON, Warden; JANET TERRY, Law
Library    Coordinator;   SERGEANT   FRAME,
Correctional Officer,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. James R. Spencer, District
Judge. (CA-00-830-3)


Submitted:   May 16, 2002                   Decided:   May 23, 2002


Before NIEMEYER, MICHAEL, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


James L. Jack, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     James L. Jack appeals the district court’s order dismissing

without   prejudice   his   complaint   alleging   violations   under   42

U.S.C.A. § 1983 (West Supp. 2001).         The court dismissed Jack’s

complaint based on his failure to allege sufficient facts regarding

the actual prejudice suffered as a result of his alleged denial of

his constitutional right of access to the courts.          Because Jack

might proceed with this action by amending his complaint to provide

the information specified by the district court, the dismissal

order is not final and thus is not subject to appellate review.

See Domino Sugar Corp. v. Sugar Workers Local Union 392, 10 F.3d

1064, 1066-67 (4th Cir. 1993). We therefore dismiss the appeal. We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                                DISMISSED




                                   2